Cite as: 574 U. S. ____ (2014)           1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
   TRACEY L. JOHNSON, ET AL. v. CITY OF SHELBY,

                  MISSISSIPPI 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

            No. 13–1318. Decided November 10, 2014 


   PER CURIAM.
   Plaintiffs below, petitioners here, worked as police
officers for the city of Shelby, Mississippi. They allege
that they were fired by the city’s board of aldermen, not
for deficient performance, but because they brought to
light criminal activities of one of the aldermen. Charging
violations of their Fourteenth Amendment due process
rights, they sought compensatory relief from the city.
Summary judgment was entered against them in the
District Court, and affirmed on appeal, for failure to in-
voke 42 U.S. C. §1983 in their complaint.
   We summarily reverse. Federal pleading rules call for
“a short and plain statement of the claim showing that the
pleader is entitled to relief,” Fed. Rule Civ. Proc. 8(a)(2);
they do not countenance dismissal of a complaint for
imperfect statement of the legal theory supporting the
claim asserted. See Advisory Committee Report of Octo-
ber 1955, reprinted in 12A C. Wright, A. Miller, M. Kane,
R. Marcus, and A. Steinman, Federal Practice and Proce-
dure, p. 644 (2014 ed.) (Federal Rules of Civil Procedure
“are designed to discourage battles over mere form of
statement”); 5 C. Wright & A. Miller, §1215, p. 172 (3d ed.
2002) (Rule 8(a)(2) “indicates that a basic objective of the
rules is to avoid civil cases turning on technicalities”). In
particular, no heightened pleading rule requires plaintiffs
seeking damages for violations of constitutional rights to
invoke §1983 expressly in order to state a claim. See
Leatherman v. Tarrant County Narcotics Intelligence and
2               JOHNSON v. CITY OF SHELBY

                         Per Curiam

Coordination Unit, 507 U.S. 163, 164 (1993) (a federal
court may not apply a standard “more stringent than the
usual pleading requirements of Rule 8(a)” in “civil rights
cases alleging municipal liability”); Swierkiewicz v. Sorema
N. A., 534 U.S. 506, 512 (2002) (imposing a “height-
ened pleading standard in employment discrimination
cases conflicts with Federal Rule of Civil Procedure
8(a)(2)”).
   The Fifth Circuit defended its requirement that com-
plaints expressly invoke §1983 as “not a mere pleading
formality.” 743 F.3d 59, 62 (2013) (internal quotation
marks omitted). The requirement serves a notice function,
the Fifth Circuit said, because “[c]ertain consequences
flow from claims under §1983, such as the unavailability
of respondeat superior liability, which bears on the quali-
fied immunity analysis.” Ibid. This statement displays
some confusion in the Fifth Circuit’s perception of peti-
tioners’ suit. No “qualified immunity analysis” is impli-
cated here, as petitioners asserted a constitutional claim
against the city only, not against any municipal officer.
See Owen v. Independence, 445 U.S. 622, 638 (1980) (a
“municipality may not assert the good faith of its officers
or agents as a defense to liability under §1983”).
   Our decisions in Bell Atlantic Corp. v. Twombly, 550
U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662
(2009), are not in point, for they concern the factual alle-
gations a complaint must contain to survive a motion to
dismiss. A plaintiff, they instruct, must plead facts suffi-
cient to show that her claim has substantive plausibility.
Petitioners’ complaint was not deficient in that regard.
Petitioners stated simply, concisely, and directly events
that, they alleged, entitled them to damages from the city.
Having informed the city of the factual basis for their
complaint, they were required to do no more to stave off
threshold dismissal for want of an adequate statement
of their claim. See Fed. Rules Civ. Proc. 8(a)(2) and (3),
                  Cite as: 574 U. S. ____ (2014)            3

                           Per Curiam

(d)(1), (e). For clarification and to ward off further insist-
ence on a punctiliously stated “theory of the pleadings,”
petitioners, on remand, should be accorded an opportunity
to add to their complaint a citation to §1983. See 5 Wright
& Miller, supra, §1219, at 277–278 (“The federal rules
effectively abolish the restrictive theory of the pleadings
doctrine, making it clear that it is unnecessary to set out a
legal theory for the plaintiff’s claim for relief.” (footnotes
omitted)); Fed. Rules Civ. Proc. 15(a)(2) (“The court should
freely give leave [to amend a pleading] when justice so
requires.”).
                      *     *    *
  For the reasons stated, the petition for certiorari is
granted, the judgment of the United States Court of Ap-
peals for the Fifth Circuit is reversed, and the case is
remanded for further proceedings consistent with this
opinion.
                                          It is so ordered.